Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on September 09, 2022 in response to the Office Action of June 09, 2022 is acknowledged and has been entered. Claims 1 and 11 have been amended. Claims 1-7, 9-17 and 19-22 are pending and under examination in this Office Action.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 13/112,792, 61/348,431 and 16/163,913, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the amended claim limitations of claims 1 and 11 of this application. The disclosures of the prior-filed application, Application No. 62/799,646, provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the amended claim limitations of claims 1 and 11 of this application. Accordingly, claims 1 and 11 are only entitled to the benefit of the earlier filing date of the prior application 62/799,646. The amended claim limitations of claims 1 and 11 are as follows: “generating a clickstream analysis as a probability derived branched graph for the navigation inputs; and identifying in the recording a time where the participant becomes confused when the validation condition is one of failure or abandonment based upon the branched graph.”
The dependent claims 2-7, 9-10, 12-17 and 19-22 of the independent claims 1 and 11 are only entitled to the benefit of the earlier filing date of the prior application 62/799,646 due to their dependencies.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recite that “generating a clickstream analysis as a probability derived branched graph for the navigation inputs.” The instant specification (para. [0013], [0084], [00101], ) contains a teaching of the limitation “a branched graph.” However, the instant specification or the parent application specification do not disclose the limitation “probability derived,” coupled with the position that one skilled in the art could not ascertain the scope of the claim (e.g. it is uncertain that the “branched graph” is only modified by the “probability derived” property). Therefore the instant specification or the parent application specification, at the time the application was filed, would not have taught one skilled in the art how to use the full scope of the claimed invention to decide that “a branched graph” is “probability derived.” For the examination purpose, “a probability derived branched graph” is considered to read as “a branched graph.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “the validation condition” in line 14.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, “the validation condition” is considered to read as “a validation condition from the set of validation conditions.”
Claims 9 and 19 recite the limitation “the success indicator” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, “the success indicator” is considered to read as “a success indicator.”
The dependent claims of the above rejected claims are rejected due to their dependencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (U.S. Pub. No. US 2005/0254775 A1), herein referred to as Hamilton, in view of van Duyne et al. (U.S. Patent No. US 6,859,784 B1), herein referred to as van Duyne, and in further view of Mah et al. (U.S. Pub. No. US 2003/0154237 A1), herein referred to as Mah.
In regard to claim 1, Hamilton teaches a method for an advanced user experience study (“... The present invention is an automated system and method for conducting a usability test ...” - para. [0018]) comprising:
	enabling recording on a device ( e.g. enabling various recording capabilities on a recorder source or user computer; FIG. 1; FIG. 2; FIG. 4; “... the computer hardware consists of a recorder source or user computer 50, a remote viewer computer 52, and a project manager computer 54, with each connected to one another over a network connection 56 ...” - para. [0052]; “... The capture options section 70 provides a camera option 140 which permits the recording of the video of the user from an attached camera 61 during the usability test, a microphone option 142 which permits the recording of the audio data from an attached microphone 57 during the usability test; a keyboard option 144 which permits the recording of the data related to the activity from the keyboard 55 of the recorder source computer 50 as entered by the user during the usability test ... a mouse clicks option 148 which permits the recording of the mouse clicks (left and right) occurring from the mouse 63 during the recording of the usability test; an application events option 150 which permits the recording of any and all windows events and web page changes ...” - para. [0062]); …
	providing the participant a task as part of a study ( e.g. asking the participant to perform the task of purchasing from a web site; “... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]);
	recording the participant (FIG. 1; FIG. 2; FIG. 4; FIG. 5; “... In Step 107, the recording begins ...” - para. [0086]; “... Once the recording begins, proceed to Step 108 where the user performs the usability test ...” - para. [0087]; “... Recorder is installed and running on the recorder computer 50 that the user interacts with, recording everything that happens, including video of the screen, video of the user, and all the system events (i.e., mouse clicks, keyboard entry, Web page changes, window/dialog events, and text that appears onscreen.) ...” - para.
[0164]);
	redirecting the participant to a starting task ( e.g. directing the participant to start purchasing a software license; “... The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]);
	receiving, from the participant, navigation inputs from the starting task to a final task (e.g. recording the user interacting with e-commerce Web site from starting the purchasing process to completing the purchasing such as arriving at the receipt page; “… Recorder is installed and running on the recorder computer 50 that the user interacts with, recording everything that happens, including video of the screen, video of the user, and all the system events (i.e., mouse clicks, keyboard entry, Web page changes, window/dialog events, and text that appears onscreen.) …” – para. [0164]; “… After the user completes the task, the researcher saves the recording file created by Recorder …” – para. [0165]; see also para. [0157]);
	comparing the final task to a set of validation conditions (e.g. determining the accumulated data for completing the purchasing process; “... In order to find out the details
about how many actions and how long the task took for each user, the researcher will use
Manager's search functionality ... The researcher's goals are to determine: 1. How many Web
pages a user viewed in order to complete the purchase 2. How long it took the user to complete
the purchase 3. How many mouse clicks were required to complete the purchase ...” - para.
[0166] - [0170]); ...
	Hamilton does not explicitly teach, but van Duyne teaches providing a participant at least one survey question (Examine notes that the instant Specification recites survey questions to be used to screen the study participants or conduct the study. In consideration of the claimed subject matter and for examination purpose, this limitation is considered to screen the study participants; FIG. 4; “... A research project includes a questionnaire ... the questions are of the form of index questions and benchmark questions ...” - col. 4, ll. 40-44; “... Benchmark questions gather information about the participant. Benchmarks can be used as screening factors to determine which candidates should be selected to be participants in a particular research project ... the responses to the benchmark questions can be used to screen in (or out) participants ...” - col. 5, ll. 16-40; “... If pre-screening is required, then a screening questionnaire is retrieved and presented to the candidate (416). The pre-screen results are evaluated (if any) (418) ...” - col. 12, ll. 16-31); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in order to incorporate a method to screen the qualified usability research participants with a questionnaire as disclosed by van Duyne. One of ordinary skilled in the art would have been motivated because the arts from Hamilton and van Duyne disclose the features of usability testing for products. Such incorporation would fine tune the research, minimize the length of the research and ensure the highest quality (van Duyne, col. 2, ll. 56-67 and col. 5, ll. 16-40).
	Hamilton in view of van Duyne do not explicitly teach, but Mah teaches generating a clickstream analysis as a branched graph for the navigation inputs (“… Generally, the invention stores an input clickstream having an ordered path of successively viewed web pages in one or more tree structures (see FIGS. 3B, 5 and 6) …” – para. [0031]); and 
	identifying in the recording a time where the participant becomes confused when a validation condition from the set of validation conditions is one of failure or abandonment based upon the branched graph (FIG. 1; FIG. 2; “… The invention finds the funnel slope (drop-off rates) for a set of required funnel points in clickstream data …” – para. [0033]; “… Funnel reports generally lead to re-negotiation of deals with content providers to better reflect the worth of the site content or re-design of the sites to better meet the likes and dislikes of end users. In the case of deal re-negotiations, when certain types of content generate a high rate of abandonment, the deal is either canceled or the link to the content is not given dominant promotion locations in the network …” – para. [0034]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne and further in view of Mah in order to incorporate a method to analyze the participant’s clickstream data and identify the point/step in which the participant abandons the registration process to a business web site as disclosed by Mah. One of ordinary skilled in the art would have been motivated because such incorporation would help to analyze the usability and structure of the business web site (Mah, para. [0028]).
In regard to claim 2, Hamilton teaches wherein the device includes a desktop computer (e.g. user computer- para. [0052]), a laptop computer, a mobile device, a smartwatch, or smart glasses (FIG.1; “... the computer hardware consists of a recorder source or user computer 50, a remote viewer computer 52, and a project manager computer 54, with each connected to one another over a network connection 56 ...” - para. [0052]).
In regard to claim 3, Hamilton teaches further comprising confirming that the device (e.g. the recorder source or user computer- para. [0052]) is capable of audio and video recording (e.g. the components of the recorder source or user computer enabling the audio and video recording; FIG. 1; “... The recorder source or user computer 50 consists of a central processing unit 51, a computer screen 53, a keyboard 55, a mouse 63, a microphone 57, speakers 59, and a camera 61 ...” - para. [0052]; “... the recorder source or user computer 50 and the project manager computer54 should provide ... 64 megabyte video card ... windows-compatible sound card ...” - para. [0053]).
In regard to claim 4, Hamilton does not explicitly teach, but van Duyne teaches further comprising disqualifying the participant based upon answers to one of the at least one survey question (e.g. screening out the participant based on the responses to screening questionnaire; “... A research project includes a questionnaire ... the questions are of the form of index questions and benchmark questions ...” - col. 4, ll. 40-44; “... Benchmark questions gather information about the participant. Benchmarks can be used as screening factors to determine which candidates should be selected to be participants in a particular research project ... the responses to the benchmark questions can be used to screen in (or out) participants ...” - col. 5, ll. 16-40; “... If pre-screening is required, then a screening questionnaire is retrieved and presented to the candidate (416). The pre-screen results are evaluated (if any) (418) ... If the candidate does not pass then the candidate is not selected to participate and the research gathering terminates for this candidate (430) ...” - col. 12, ll. 16-31).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in order to incorporate a method to screen the qualified usability research participants with a questionnaire as disclosed by van Duyne. One of ordinary skilled in the art would have been motivated because the arts from Hamilton and van Duyne disclose the features of usability testing for products. Such incorporation would fine tune the research, minimize the length of the research and ensure the highest quality (van Duyne, col. 2, ll. 56-67 and col. 5, ll. 16-40).
In regard to claim 5, Hamilton teaches wherein the task is a navigation task (e.g. the task of navigating the web site to purchase product; “... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]).
In regard to claim 6, Hamilton teaches wherein the task is to find a particular product (e.g. a software license – para. [0164]) or class of products (“… The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]).
In regard to claim 7, Hamilton teaches wherein the task is finding an end URL (e.g. the task of reaching to the receipt page/successful checkout URL; “... The following is an example of the combination of the event and text search function to analyze the recording results and draw conclusions relating to an evaluation of the e-commerce portion of a company's website that promises an easy online purchase and checkout process. The goal is to find out: (1) the amount of time it takes the participant to get to the receipt page (time on task), (2) the number of web pages (and their URLs) the participant goes through to get to the receipt page ...” – para [0157]).
In regard to claim 9, Hamilton teaches wherein a success indicator includes at least one of arriving at a particular URL (e.g. arriving at the URL indicating successful purchasing such as the receipt page - para. [0164] and [0165]), arriving at a URL including a keyword, answering a success question or a timer (“... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]; “... After the user completes the task, the researcher saves the recording file created by Recorder ...” - para. [0165]).
In regard to claim 10, Hamilton does not explicitly teach, but van Duyne teaches further comprising filtering answers to the at least one survey question (e.g. screening in or out the participant based on the responses to screening questionnaire; “... A research project includes a questionnaire ... the questions are of the form of index questions and benchmark questions ...” - col. 4, ll. 40-44; “... Benchmark questions gather information about the participant. Benchmarks can be used as screening factors to determine which candidates should be selected to be participants in a particular research project ... the responses to the benchmark questions can be used to screen in ( or out) participants ...” - col. 5, ll. 16-40) and ...
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in order to incorporate a method to screen the qualified usability research participants with a questionnaire as disclosed by van Duyne. One of ordinary skilled in the art would have been motivated because the arts from Hamilton and van Duyne disclose the features of usability testing for products. Such incorporation would fine tune the research, minimize the length of the research and ensure the highest quality (van Duyne, col. 2, ll. 56-67 and col. 5, ll. 16-40).
	Hamilton in view of van Duyne do not explicitly teach, but Mah teaches filtering ... the recording by the validation condition (e.g. analyzing the clickstream data by the abandonment point as the validation condition; “… To extract funnels that reveal network abandonment behavior (i.e., after users hit a specified page, 9% of the time they abandon the network on the next click), the invention treats the end of a clickstream as a ‘page’ …” – para. [0047]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne and further in view of Mah in order to incorporate a method to analyze the participant’s clickstream data and identify the point/step in which the participant abandons the registration process to a business web site as disclosed by Mah. One of ordinary skilled in the art would have been motivated because such incorporation would help to analyze the usability and structure of the business web site (Mah, para. [0028]).
Claim 11 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning. Additionally, Hamilton teaches a system for an advanced user experience study (“... The present invention is an automated system and method for conducting a usability test ...” - para. [0018]) comprising a study administrator (e.g. a usability researcher- para. [0164]).
In regard to claim 12, claim 11 is incorporated. Claim 12 corresponds to claim 2 and is therefore rejected for similar reasoning.
In regard to claim 13, claim 11 is incorporated. Claim 13 corresponds to claim 3 and is therefore rejected for similar reasoning.
In regard to claim 14, claim 11 is incorporated. Claim 14 corresponds to claim 4 and is therefore rejected for similar reasoning.
In regard to claim 15, claim 11 is incorporated. Claim 15 corresponds to claim 5 and is therefore rejected for similar reasoning.
In regard to claim 16, claim 15 is incorporated. Claim 16 corresponds to claim 6 and is therefore rejected for similar reasoning.
In regard to claim 17, claim 15 is incorporated. Claim 17 corresponds to claim 7 and is therefore rejected for similar reasoning.
In regard to claim 19, claim 11 is incorporated. Claim 19 corresponds to claim 9 and is therefore rejected for similar reasoning.
In regard to claim 20, claim 11 is incorporated. Claim 20 corresponds to claim 10 and is therefore rejected for similar reasoning. Additionally, van Duyne teaches an analyzer (e.g. screening engine - col. 6, l. 66 - col. 7, l. 12).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (U.S. Pub. No. US 2005/0254775 A1), herein referred to as Hamilton, in view of van Duyne et al. (U.S. Patent No. US 6,859,784 B1), herein referred to as van Duyne, in view of Mah et al. (U.S. Pub. No. US 2003/0154237 A1), herein referred to as Mah, and in further view of West (U.S. Pub. No. US 2007/0209010 A1).
In regard to claim 21, Hamilton in view of van Duyne and further in view of Mah do not explicitly teach, but West teaches wherein an interrupting includes asking the participant a question or request an activity from the participant (e.g. stopping time measurement for completing the task and presenting the step-by-step instructions to the participant and inquiring the participant to input the steps of causing difficulty; FIG. 7; “... The task failure input causes the method to stop measuring the amount of time taken on the task (e.g., by recording a second time stamp), and step-by-step instructions for completing the task are presented to the participant at step 144 ... After reviewing the step-by-step instructions, the test participant inputs one or more comments at step 146 to indicate which one or more steps in the task caused the difficulty. At step 148, the test participant closes the additional window with the step-by-step instructions, and the method proceeds to step 150 ...” - para. [0024]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in view of Mah and further in view of West in order to incorporate a method to take one or more inputs via the test interface to determine if the task was performed successfully as disclosed by West. One of ordinary skilled in the art would have been motivated because the arts from Hamilton, van Duyne, Mah and West disclose the research to improve the user experience for studied products. Such incorporation would make performance measurements to identify problem areas in the product user interface or task workflow and recommend for usability improvements (West, para. [0002]).
In regard to claim 22, claim 11 is incorporated. Claim 22 corresponds to claim 21 and is therefore rejected for similar reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilbert, US 2013/0035985 A1. This reference discloses that clickstream data can be used to analyze the most visited or underutilized areas of a website (Gilbert, para. [0079]).
Streble, US 2003/0051031 A1. This reference discloses that clickstream data is collected by detecting page load abandons in real time (Streble, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448